EXHIBIT 10.30

WAIVER AND CONSENT LETTER

As of May 2, 2007

Jabil Circuit Financial II, Inc.

300 Delaware Avenue

Suite 12119

Wilmington, Delaware 19801

Jabil Circuit, Inc.

10560 Martin Luther King, Jr. Street North

St. Petersburg, FL 33716

Re: Receivables Purchase Agreement

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Receivables Purchase Agreement (as
amended, restated or otherwise modified from time to time, the “Purchase
Agreement”) dated as of February 25, 2004 among Jabil Circuit Financial II,
Inc., as seller (the “Seller”), Jabil Circuit, Inc. (“Jabil”), as servicer,
Jupiter Securitization Company LLC (formerly Jupiter Securitization Corporation)
(“Jupiter”), certain entities party thereto as “Financial Institutions”
(together with Jupiter, the “Purchasers”) and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as Agent (the
“Agent”) for the Purchasers, and (ii) that certain Receivables Sale Agreement
(as amended, restated or otherwise modified from time to time, the “Receivables
Sale Agreement”) dated as of February 25, 2004 among Jabil Circuit, Inc., Jabil
Circuit of Texas, L.P., Jabil Global Services, Inc. and Jabil Defense and
Aerospace Services, LLC, as originators (the “Originators”), and the Seller, as
buyer. Capitalized terms that are used herein and not otherwise defined herein
shall have the respective meanings assigned thereto under the Purchase
Agreement.

SECTION 1. Waivers. (a) The Seller has requested that the Agent (at the
direction or with the consent of the Required Financial Institutions) and
Jupiter waive, subject to the provisions hereof, solely for the period
commencing on the date hereof through the earlier of (x) August 1, 2007 and
(y) the date that is 45 days after Jabil receives a notice of default under the
Indenture dated as of July 21, 2003 (the “Indenture”), between Jabil and The
Bank of New York, as Trustee, by registered or certified mail from the trustee
or by the holders of 25% of the principal amount of the securities outstanding
thereunder (the “August Waiver Termination Date”), the requirements of Sections
7.1(a) (ii) and (iii) of the Purchase Agreement with respect to the fiscal
quarters ending November 30, 2006, February 28, 2007 and May 31, 2007. The
Originators have requested that the Seller, the Agent and the Required Financial
Institutions waive, subject to the provisions hereof, solely for the period
commencing on the date hereof



--------------------------------------------------------------------------------

through the August Waiver Termination Date, Sections 4.1(a) (ii) and (iii) of
the Receivables Sale Agreement with respect to the fiscal quarters ending
November 30, 2006, February 28, 2007 and May 31, 2007.

(b) The Seller has requested that the Agent (at the direction or with the
consent of the Required Financial Institutions) and Jupiter waive, subject to
the provisions hereof, solely for the period commencing on the date hereof
through the earlier of (x) July 2, 2007 and (y) the date that is 45 days after
Jabil receives a notice of default under the Indenture by registered or
certified mail from the trustee or by the holders of 25% of the principal amount
of the securities outstanding thereunder (the “July Waiver Termination Date”),
the requirements of Sections 7.1(a) (i) and (iii) of the Purchase Agreement with
respect to the fiscal year ending August 31, 2006. The Originators have
requested that the Seller, the Agent and the Required Financial Institutions
waive, subject to the provisions hereof, solely for the period commencing on the
date hereof through the July Waiver Termination Date, Sections 4.1(a) (i) and
(iii) of the Receivables Sale Agreement with respect to the fiscal year ending
August 31, 2006.

(c) The Seller has further requested that the Agent (at the direction or with
the consent of the Required Financial Institutions) and Jupiter waive, subject
to the provisions hereof, solely for the period commencing on December 14, 2006
through the August Waiver Termination Date, (i) any Amortization Event under
Section 9.1(c) of the Purchase Agreement resulting from the failure of Jabil to
comply with Sections 7.4 (reporting requirements) and 10.11(1) (requirement to
deliver an annual compliance certificate) of the Indenture, in each case only
with respect to the fiscal year ended August 31, 2006 and the fiscal quarters
ending November 30, 2006, February 28, 2007 and May 31, 2007, (ii) the
requirements of Section 7.1(b)(i) and (iv) of the Purchase Agreement as they
relate to the giving of notice of the matters described herein and (iii) any
Amortization Event under Section 9.1(c) of the Purchase Agreement resulting
solely from noncompliance with the requirements of any similar notice provisions
of (w) the Bridge Credit Agreement dated as of December 21, 2006 (the “Bridge
Credit Agreement”) among Jabil, the lenders parties thereto and Citicorp North
America, Inc, as administrative agent, (x) the Indenture, (y) the Five Year
Credit Agreement and (z) the Receivables Sale Agreement. The Originators have
further requested that the Seller, the Agent and the Required Financial
Institutions waive, subject to the provisions hereof, solely for the period
commencing on December 14, 2006 through the August Waiver Termination Date,
(i) any Termination Event under Section 6.1(c) of the Receivables Sale Agreement
resulting from the failure of Jabil to comply with Sections 7.4 (reporting
requirements) and 10.11(1) (requirement to deliver an annual compliance
certificate) of the Indenture, (ii) the requirements of Section 4.1(b)(i) and
(iii) of the Receivables Sale Agreement as they relate to the giving of notice
of the matters described herein and (iii) any Termination Event under
Section 6.1(c) of the Receivables Sale Agreement resulting solely from
noncompliance with the requirements of any similar notice provisions of (w) the
Bridge Credit Agreement, (x) the Indenture, (y) the Five Year Credit Agreement
and (z) the Purchase Agreement.

(d) The Agent, Jupiter, the Seller, and the Required Financial Institutions
hereby agree to the respective waivers requested of them; provided that if
(x) the Seller, the Servicer and the Originators shall not have delivered the
information required to be delivered pursuant to Sections 7.1(a)(i) and (iii) of
the Purchase Agreement and Sections 4.1(a)(i) and (iii)



--------------------------------------------------------------------------------

of the Receivables Sale Agreement with respect to the fiscal year ended
August 31, 2006 on or prior to the July Waiver Termination Date, (y) the Seller,
the Servicer and the Originators shall not have delivered the information
required to be delivered pursuant to Sections 7.1(a) (ii) and (iii) of the
Purchase Agreement and Sections 4.1(a) (ii) and (iii) of the Receivables Sale
Agreement with respect to the fiscal quarters ending November 30,
2006, February 28, 2007 and May 31, 2007, on or prior to the August Waiver
Termination Date or (z) Jabil’s failure to comply with Sections 7.4 or 10.11(1)
of the Indenture at any time before, on or after the July Waiver Termination
Date or the August Waiver Termination Date causes the debt under the Indenture
to become due prior to its stated maturity, then (i) the waiver contained herein
shall terminate without any further action by the Agent, Jupiter, the Seller, or
the Required Financial Institutions, (ii) such event shall immediately
constitute an Amortization Event under Section 9.1(a) or 9.1(c) of the Purchase
Agreement, as applicable, and a Termination Event under Sections 6.1(a) or
6.1(c) of the Receivables Sale Agreement, as applicable, and (iii) the Agent and
the Purchasers shall have all of the rights and remedies afforded to them under
the Purchase Agreement and the other Transaction Documents with respect to any
such Amortization Event or Termination Event, as thought no waiver had been
granted by them hereunder.

(e) The Purchasers, the Agent and the Seller hereby expressly reserve all of
their rights with respect to the occurrence of other Amortization Events or
Termination Events, if any, whether previously existing or hereinafter arising
or which exist at any time on or after the date first written above. The
execution, delivery and effectiveness of this letter agreement shall not operate
as a waiver of any right, power or remedy of the Purchasers or the Agent under
the Purchase Agreement or any of the other Transaction Documents, nor constitute
a waiver of any provision contained therein, except as specifically set forth
herein.

SECTION 2. Consent to Five Year Credit Agreement Amendment. Each of the Agent
and each Financial Institution hereby consents to the amendment to the Five Year
Credit Agreement set forth in Section 1 of the Letter Amendment and Waiver dated
as of May 2, 2007 and attached hereto as Exhibit A.

SECTION 3. Condition Precedent. This letter agreement shall become effective as
of the date first above written, upon receipt by the Agent of (i) four
(4) copies of this Amendment duly executed by each of the Seller, the Servicer,
the Originators, the Required Financial Institutions, and the Agent and (ii) a
waiver and amendment fee in the amount of $[48,750] in immediately available
funds.

SECTION 4. Counterparts. This letter agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.

SECTION 5. Successors and Assigns. This letter agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 6. Governing Law. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS



--------------------------------------------------------------------------------

OF THE STATE OF ILLINOIS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS SECTION
105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS).



--------------------------------------------------------------------------------

If the foregoing agreements evidence your understanding and agreement, please
acknowledge by executing this letter in the space provided below.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as Agent and as the sole Financial Institution By  

/s/ Maureen Marcon

  Maureen Marcon   Vice President JUPITER SECURITIZATION COMPANY LLC By  
JPMorgan Chase Bank, N.A., its attorney-in-fact By  

/s/ Maureen Marcon

  Maureen Marcon   Vice President

Acknowledged and Agreed:

 

JABIL CIRCUIT FINANCIAL II, INC. By  

/s/ Stephen Kerr

Name:   Stephen Kerr Title:   President JABIL CIRCUIT, INC. By  

/s/ Sergio Cadavid

Name:   Sergio Cadavid Title:   Treasurer

Signature Page to Waiver Letter



--------------------------------------------------------------------------------

JABIL CIRCUIT OF TEXAS, L.P., By  

/s/ Sergio Cadavid

Name:   Sergio Cadavid Title:   Officer JABIL GLOBAL SERVICES, INC. By  

/s/ Sergio Cadavid

Name:   Sergio Cadavid Title:   Officer
JABIL DEFENSE AND AEROSPACE SERVICES, LLC By  

/s/ Steve Borges

Name:   Steve Borges Title:   President

Signature Page to Waiver Letter



--------------------------------------------------------------------------------

EXHIBIT A TO WAIVER AND CONSENT LETTER

FIVE YEAR CREDIT AGREEMENT LETTER AMENDMENT AND WAIVER

(Attached.)